Citation Nr: 0915695	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus based 
on Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to January 
1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Veteran testified before a Decision Review Officer (DRO) 
in February 2006.  A transcript of that hearing is contained 
in the claims file.  



FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or was otherwise exposed to Agent Orange during 
service.

2.  Diabetes mellitus was not manifested in service or in the 
first post-service year, and the preponderance of the 
evidence is against a finding that the Veteran's current 
diabetes mellitus is related to an event, injury, or disease 
in service.



CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The RO issued VCAA notice in a June 2004 letter, prior to the 
RO's initial adjudication in September 2005 of the Veteran's 
claim for service connection for diabetes mellitus as based 
on Agent Orange exposure in Vietnam.  This letter effectively 
satisfied all notice requirements of the VCAA.  The letter 
informed of the evidence required to substantiate the claim 
for service connection for diabetes mellitus on direct and 
presumptive bases, including the requirement of evidence that 
the Veteran must have "set foot in country" in Vietnam to 
support the claim for service connection for diabetes 
mellitus as presumptively based on Agent Orange exposure.  It 
also advised him of what evidence VA would seek to provide 
and what evidence the Veteran was expected to provide.  Also 
by the letter, the Veteran was requested to inform of any 
additional evidence pertinent to his claim.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the 
Veteran; an SOC was thereafter issued in March 2006.  To the 
extent this notice and readjudication may not have fulfilled 
all the requirements of Dingess as applicable to the instant 
claim, such failings are harmless and moot, because the Board 
herein denies service connection for diabetes mellitus, and 
hence downstream issues of disability rating and effective 
date are no longer applicable.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The June 
2005 VCAA letter requested that he advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and provide necessary authorization to obtain those records.  
It also requested evidence and information about treatment 
after service, in support of the claim.  It also requested 
any records to substantiate his presence in Vietnam during 
the Vietnam era to support his claim based on presumptive 
Agent Orange exposure.  He replied, including in his 
September 2005 notice of disagreement and in February 2006 
hearing testimony, advancing his assertions that he 
participated in aircraft repair missions into Vietnam, and of 
a brief stopover in Vietnam while en route to his stationing 
in Thailand.  The RO accordingly obtained military records, 
ans also contacted the private airline which reportedly 
stopped over in Vietnam.  However, these inquiries, and the 
documents and responses obtained thereby, provided no record 
or indication of the flight stopover or the repair missions 
asserted by the Veteran.  He was duly informed of these 
development efforts and their outcomes by the March 2006 SOC.  
He was also then informed of the evidence not obtained, 
including in particular the failure to obtain evidence of his 
having actually been in Vietnam.

Service medical and personnel records were obtained, as were 
VA treatment records.  There is no indication that any 
pertinent service or VA records have not been obtained.  All 
records received were associated with the claims folder, and 
again the Veteran was duly informed of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claim for 
service connection for diabetes mellitus on the basis that it 
should be presumptively granted due to herbicide exposure in 
Vietnam.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination, 
because none is required to adjudicate the claim.  The basis 
of claim as asserted by the Veteran is entirely that of 
presumption based on presumed exposure to Agent Orange in 
Vietnam.  The VA treatment records already establish a 
current diagnosis of diabetes mellitus, and there is no 
contention that diabetes was manifested in service or within 
the first post-service year.  A VA examination could 
therefore contribute nothing in furtherance of the present 
claim, and hence is not necessary.  38 C.F.R. § 3.159(c)(4); 
McLendon.

The Veteran was afforded a Decision Review Officer (DRO) 
hearing in February 2006 in furtherance of his claim.  He and 
his authorized representative also supported his claim with 
submitted written statements.  By a VA Form 9 submitted in 
April 2006, the Veteran declined a Board hearing.  There is 
no indication that the Veteran desired to further address his 
claim but was denied an opportunity to do so.  

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

II.  Claim for Service Connection for Diabetes Mellitus as 
Presumptively
Based on Agent Orange Exposure in Vietnam

The Veteran contends that he is entitled to service 
connection for type II diabetes mellitus.  Essentially, he 
claims presumptive entitlement based on Agent Orange exposure 
in Vietnam.  He contends that, although his only documented 
service in Southeast Asia was in Thailand, he entered Vietnam 
on repair missions while stationed in Thailand, and he 
further contends that he had a stopover in Vietnam while 
flying to his stationing in Thailand. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in the 
line of duty, in active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The Veteran does not contend, and no evidence is present to 
support, development of diabetes mellitus in service or 
diabetes mellitus being causally related to service so as to 
support service connection on the basis of 38 C.F.R. § 3.303.  
The Board also observes that the Veteran has not submitted 
any medical evidence which offers an opinion that his 
diabetes is in any way related to service.  See Combee v. 
Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Hence, the 
preponderance of the evidence is against service connection 
on that basis.  The Veteran also does not contend, and no 
evidence is present to support, development of diabetes 
mellitus within his first post-service year.  Rather, VA 
treatment records reflect confirmation of diabetes mellitus 
in April 2005.  Hence service connection on a first-year-
post-service presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to a herbicide 
agent during service, certain diseases, including type II 
diabetes mellitus, shall be service connected even though 
there was no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.

The U.S. Court of Appeals for the Federal Circuit has clearly 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to a presumption 
of herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

In this case, the Veteran by his own testimony acknowledges 
that he served as an aircraft mechanic stationed at the Korat 
Air Base in Korat, Thailand, with the 6234th Combat Support 
Group.  Service personnel records confirm his stationing in 
Thailand between January 1966 and December 1966, reflecting 
the entirety of his overseas assignment during his active 
service period from September 1963 to September 1967.  His 
STRs also support his stationing at Korat Air Base in 
Thailand in 1966, but indicate no presence in Vietnam.  
Military historical documents were obtained based on the 
Veteran's reported attachment to the 421st Tactical Fighter 
Squadron stationed at the Korat Air Base from January to 
December of 1966.  A history of the 421st Flight Squadron 
reveals that it was stationed there from November 1965 to 
April 1967.  The Veteran's service personnel records also 
reflect his being awarded awards and decorations based on his 
service in the Air Force in support of the Vietnam war 
effort.  However, neither these stationings nor these awards 
confirm the Veteran's assertion of having set foot in 
Vietnam.  

The Veteran reported in February 2006 hearing testimony that 
he was assigned in service to perform work on F-105D 
aircraft, which were stationed at Korat and flew out of Korat 
on missions over Vietnam.  However, he testified that he and 
others of the 6234th Combat Support Group were sent as repair 
crews into Vietnam to repair damaged F-105s which were then 
sent back to Korat, explaining that the repair crew stationed 
in-country did not repair the F-105s.  However, the Veteran 
has presented no corroboration of these missions into 
Vietnam, and his personnel records do not reflect any such 
missions.  He does not contend, and official records do not 
reflect, that any awards or decorations or official 
statements were given to the Veteran based on those asserted 
missions into Vietnam.  

The Veteran has also contended that when he was flown into 
Thailand for his stationing there, the flight, which was a 
Continental Airlines flight, stopped in Vietnam.  However, 
the RO attempted to obtain confirmation from Continental 
Airlines of such a stopover, but was informed in a telephonic 
contact in March 2006 with Continental Airlines headquarters 
that the company kept passenger manifests for only three 
years.  Hence, that evidence to support the Veteran's report 
of a stopover is unobtainable from that airline.  No other 
reasonable source of corroboration for the described stopover 
is indicated.  

In sum, the Veteran's service personnel records reflect his 
stationing in Thailand and work as an aircraft repairman.  
They do not reflect missions into Vietnam.  The Veteran's 
awards or commendations and personnel records, as well as 
service treatment records, also do not reflect service in 
Vietnam.  The RO obtained and associated with the claims file 
historical records of the 6234th Air Base Squadron, including 
of the 469th Tactical Fighter Squadron (TFS), as well as the 
421st Flight Squadron.  These histories reflect that those 
units were stationed in Thailand, and not in Vietnam, during 
the Vietnam Era.   These histories also do no reflect repair 
missions into Vietnam.  

In the absence of evidence beyond the Veteran's own 
narratives to support his presence in Vietnam, the Board 
finds that the service personnel records and squadron 
histories showing stationing in Thailand, but not in Vietnam, 
outweigh the Veteran's contentions of undocumented repair 
missions into Vietnam.  Hence, with the weight of the 
evidence against the Veteran's having served in Vietnam 
during the Vietnam era, service connection cannot be 
supported for diabetes mellitus on a presumptive basis based 
on presumed exposure to Agent Orange in service.  38 C.F.R. § 
3.307(d).


ORDER

Service connection for diabetes mellitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


